Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 22, 2018

                                        No. 04-18-00342-CV

       IN RE ALBERT CASANOVA’S CUSTOM HOMES, LLC and Albert Casanova

                                  Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On May 23, 2018, relators filed a petition for writ of mandamus. On June 21, 2018,
relators filed a Motion to Dismiss explaining this mandamus proceeding is now moot. We grant
the motion and dismiss the petition as moot. This court’s opinion will follow at a later date.

           It is so ORDERED on June 22, 2018.


                                                        _________________________________
                                                        Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court




1
 This proceeding arises out of Cause No. 11-0809-CV, styled Walter Weidner and Eileen K. Reina-Weidner v.
Albert Casanova's Custom Homes, LLC and albert Casanova, pending in the 25th Judicial District Court,
Guadalupe County, Texas, the Honorable William Old presiding.